Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 20, 23, 25, 27 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2011/0253706).  With regard to claims 18, 18, 23, 25, 30-32, Wang discloses heating device with plural induction coils comprising a first coil (31a) wound in a radial direction by a first number of rotations (Figures 2-6); a second coil (31b) spaced apart from the first coil (31a) by a predetermined distance to be disposed outside the first coil, the second coil (31b) wound in a radial direction by a second number of rotations (Figures 2-6); and a power supply unit (5) configured to convert external alternating current (AC) power to 10supply a high-frequency AC to the first coil (31a) and the second coil (31b), wherein a ratio 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 22, 24, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2011/0253706) in view of Kurose et al (US 2012/0261405).  Wang discloses substantially all features of the claimed invention except the ratio between the first number of rotations and the second number of rotations is in a range from 1.5 to 1.7, and the ratio between the first number of rotations and the second number of rotations is any one of 18:11, 17:11, or 16:10.  Kurose discloses the electric-power ratio between the inner coil and the outer coil can be changed, only by adjusting the number of windings in the heating coils, the thickness of .
Claims 21, 28, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2011/0253706) in view of OH et al (US 2009/0084777).  With regard to claims 21, 28 and 33, Wang discloses substantially all features of the claimed invention except one or more first shielding sheets disposed at a lower portion of the first coil and configured to restrict transmission of an electromagnetic wave; and one or more second shielding sheets disposed at a lower portion of the second coil and configured to restrict transmission of an electromagnetic wave.  OH discloses one or more first shielding sheets (137 long, Figures 3-4, par. 0018) disposed at a lower portion of the first coil (234, 334, Figures 3-4) and configured to restrict transmission of an electromagnetic wave (par. 0018); and one or more second shielding sheets (137 short) disposed at a lower portion of the second coil (224, 334) and configured to restrict transmission of an electromagnetic wave. It would have been obvious one ordinary skill in the art at the time the invention was made to utilize in Wang one or more first shielding sheets disposed at a lower portion of the first coil and configured to restrict transmission of an electromagnetic wave; and one or more second shielding sheets disposed at a lower portion of the second coil and configured to restrict transmission of an electromagnetic wave as taught by OH in order to restrict transmission of an electromagnetic wave through the coil base.
Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 18, 2021